EXHIBIT 10.1

WAIVER OF REGISTRATION RIGHTS




This WAIVER is given this 14th day of February, 2008 by Valens U.S. SPV I, LLC
(“Investor”) to STEN Corporation (the “Company”).




WHEREAS, the Company and Investor have entered into that certain Registration
Rights Agreement dated as of November 23, 2007 (“Agreement”);




WHEREAS, the Company has requested, and Investor desires to grant, a waiver of
certain provisions of the Agreement.




NOW THEREFORE, in consideration of the premises and for value received Investor
hereby consents and agrees as follows:




1.     Definitions.  Capitalized terms not otherwise defined herein have the
meaning ascribed to them in the Agreement.




2.     Waiver.  Investor hereby consents and agrees to the waiver of the
provisions of Section 2(a) of the Agreement that require the Company to:




(a)     on or prior to each Filing Date, prepare and file with the Commission a
Registration Statement covering the Registrable Securities for a selling
stockholder resale offering to be made on a continuous basis pursuant to Rule
415; and




(b)    use its best efforts to cause each Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event no later than the Effectiveness Date.




3.     Relationship to Security Agreement and Ancillary Agreements.  Investor
hereby consents and agrees that neither the request for nor giving of this
Waiver nor the Company’s failure to take the actions specified in Section
2(a)-(b) hereof in reliance upon this Waiver is or will result in (i) an Event
of Default under the Security Agreement or the Ancillary Agreements (as that
term is defined in the Security Agreement) or (ii) any breach of representation,
warranty, covenant or agreement of any of Security Agreement or Ancillary
Agreements.

4.    Full Force and Effect.  Except as modified by this Waiver, the Agreement
remains in full force and effect.

5.     Governing Law.  This Waiver shall be governed by and construed in
accordance with the laws of the state of New York, without regard to principles
of conflicts of law.




IN WITNESS WHEREOF, Investor has executed and delivered this Waiver as of the
date and year first above written.




Valens U.S. SPV I, LLC

By:  Valens Capital Management, LLC

Its:   Investment Manager




By:  /s/ [AUTHORIZED SIGNATORY]

Its:  Senior Managing Director



